 Case 2:21-cv-11634-SFC-KGA ECF No. 1, PageID.1 Filed 07/15/21 Page 1 of 10




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

United States of America,
                                     Civil Case No.
             Plaintiff,
                                     Honorable
vs.                                  Magistrate Judge

60.20371501 Bitcoins,

             Defendant in Rem.



                          Complaint for Forfeiture


      Now comes plaintiff, United States of America, by and through its

undersigned attorneys, and states upon information and belief in

support of this Complaint for Forfeiture as follows:

                          Jurisdiction and Venue

        1.   This is an in rem civil forfeiture action pursuant to 18 U.S.C.

§ 981(a)(1)(C), resulting from violations of 18 U.S.C. §§ 1343 and 1349.

        2.   This Court has original jurisdiction over this proceeding

pursuant to 28 U.S.C. § 1345 because this action is being commenced by

the United States of America as plaintiff.


                                       1
 Case 2:21-cv-11634-SFC-KGA ECF No. 1, PageID.2 Filed 07/15/21 Page 2 of 10




     3.     This Court has jurisdiction over this forfeiture action

pursuant to 28 U.S.C. § 1355(b)(1)(A) because the acts giving rise to the

forfeiture occurred in the Eastern District of Michigan.

     4.     Venue is proper before this Court pursuant to 28 U.S.C.

§ 1391(b)(2) because a substantial part of the events or omissions giving

rise to the government’s claims occurred in the Eastern District of

Michigan.

     5.     Venue is also proper before this Court pursuant to 28 U.S.C.

§ 1395(c)) because the defendant in rem were brought into the Eastern

District of Michigan.

                            Defendant In rem

     6.     The defendant in rem consists of 60.20371501 Bitcoins

(“Defendant Bitcoins”).

     7.     The Defendant Bitcoins were seized as proceeds of wire fraud

pursuant to a search warrant executed by Special Agents of

Department of Homeland Security, Homeland Security Investigations

(HSI).




                                      2
 Case 2:21-cv-11634-SFC-KGA ECF No. 1, PageID.3 Filed 07/15/21 Page 3 of 10




                    Underlying Criminal Statutes

      8.   18 U.S.C. § 1343 (“Wire Fraud”) prohibits anyone from

devising or intending to devise any scheme or artifice to defraud, or to

obtain money or property by means of false or fraudulent pretenses,

representations, or promises, to transmit or cause to be transmitted by

means of wire, radio, or television communication in interstate or

foreign commerce, any writings, signs, signals, pictures, or sounds for

the purpose of executing such scheme or artifice.

      9.   18 U.S.C. § 1349 provides that any person who attempts or

conspires to commit any offense under chapter 63 (Mail Fraud and

Other Fraud Offenses) shall be subject to the same penalties as those

prescribed for the object of the attempt or conspiracy, including

violations of 18 U.S.C. § 1343.

                 Statutory Basis for Civil Forfeiture

      10. 18 U.S.C. § 981(a)(1)(C) provides, in pertinent part, for the

forfeiture of:

            Any property, real or personal, which constitutes
            or is derived from proceeds traceable to . . . any
            offense constituting “specified unlawful activity”
            (as defined in section 1956(c)(7) of this title), or a
            conspiracy to commit such offense.


                                      3
 Case 2:21-cv-11634-SFC-KGA ECF No. 1, PageID.4 Filed 07/15/21 Page 4 of 10




     11. 18 U.S.C. §§ 1956(c)(7) and 1961(1) define Wire Fraud as a

specified unlawful activity.


                     Factual Basis for Forfeiture

     12. The Defendant Bitcoins are forfeitable to the United States

because they are proceeds of a wire fraud scheme to steal, among other

things, cryptocurrency using a cell phone SIM-swapping scheme. The

facts supporting this evidentiary determination include, but are not

limited to, the following:

     13. Beginning in approximately 2017, and continuing through

approximately May 2018, in the Eastern District of Michigan and

elsewhere, a loosely organized group of individuals, collectively known

to investigators as “The Community,” conspired to commit online theft

by means of wire fraud. A subset of The Community was dedicated

specifically to the theft of cryptocurrency, such as Bitcoin, Litecoin, and

Ethereum.

     14. The Community engaged in “SIM Hijacking,” or “SIM

Swapping.” This tactic enabled The Community to gain control of a

victim’s mobile phone number by linking that number to a subscriber

identity module (SIM) card controlled by The Community – resulting in

                                     4
 Case 2:21-cv-11634-SFC-KGA ECF No. 1, PageID.5 Filed 07/15/21 Page 5 of 10




the victim’s phone calls and short message service (SMS) messages

being routed to a device controlled by a member of The Community.

     15. Once The Community had control of a victim’s phone number,

it was used to gain control of online accounts such as the victim’s email,

cloud storage, and cryptocurrency exchange accounts.

     16. The conspirators would then endeavor to gain control of a

victim’s cryptocurrency wallet or online cryptocurrency exchange

account and steal the victim’s funds. Stolen funds from a successful

attack were divided among members of The Community that

participated in that attack.

     17. In March 2018, the Canton Police Department (CPD) advised

HSI that CPD had information that an individual was involved in a

complex SIM-swapping scheme to steal or extort cryptocurrency and

personal information from victims.

     18. In May 2018, HSI Detroit initiated an investigation into The

Community. During an investigation of these incidents, HSI identified

an individual, identified here as CM-1, as a participant in the scheme.

On May 9, 2019, HSI executed a search warrant at his residence. A

Trezor device was seized pursuant during the execution of that search


                                     5
 Case 2:21-cv-11634-SFC-KGA ECF No. 1, PageID.6 Filed 07/15/21 Page 6 of 10




warrant. A Trezor is a Bitcoin hardware wallet, a physical device used

to store the cryptocurrency. CM-1 was a juvenile at the time these

events occurred

     19. CM-1’s Trezor device contained approximately 60.20371501

Bitcoins (valued at approximately $629,854) believed to be proceeds of

The Community’s wire fraud conspiracy. CM-1 earned over $1,000,000

worth of cryptocurrency as a result of his fraudulent activity with The

Community.

     20. On August 22, 2019, CM-1 appeared for an interview with

HSI at his attorney’s office. During his interview, CM-1 advised there

were approximately 60 Bitcoins located on the Trezor device seized from

his residence. CM-1 voluntarily provided the PIN code for the Trezor

and, with his attorney present, signed a Form 4607, Notice of

Abandonment and Assent to Forfeiture of Prohibited or Seized

Merchandize, for the approximate 60 Bitcoins.

     21. CM-1 described being involved between October 2017 and

February 2018 in an estimated 50 SIM swaps with Colton Jurisic, Ricky

Handschumacher, Conor Freeman, and others.




                                     6
 Case 2:21-cv-11634-SFC-KGA ECF No. 1, PageID.7 Filed 07/15/21 Page 7 of 10




     22. CM-1 stated that in May 2018 he was involved in a SIM swap

with Jurisic and Freeman that resulted in the theft of approximately

$160,000 U.S. currency worth of cryptocurrency, and a second SIM

swap with Jurisic, Freeman, and Hanschumacher resulting in the theft

of approximately $6 million U.S. currency worth of cryptocurrency.

     23. Jurisic, Handschumacher, and Freeman are named

defendants in a criminal case in the Eastern District of Michigan,

United States v. Conor Freeman et al., Case No. 19-cr-20246. They were

identified as members of The Community and charged with conspiracy

to commit wire fraud and aggravated identify theft for the same conduct

described in this Complaint. Jurisic and Handschumacher have both

pleaded guilty to one count of conspiracy to commit Wire Fraud. CM-1

estimated he participated in a total of 70 to 100 SIM swaps with The

Community.

     24. On August 23, 2019, HSI Detroit seized the Bitcoins from

CM-1 Due to the value of the Defendant Bitcoins, they cannot be forfeit

through HSI’s administrative forfeiture authority.

     25. In addition to the previously signed Form 4607, Notice of

Abandonment and Assent to Forfeiture of Prohibited or Seized


                                     7
 Case 2:21-cv-11634-SFC-KGA ECF No. 1, PageID.8 Filed 07/15/21 Page 8 of 10




Merchandize, CM-1 has entered into an agreement with the United

States Attorney’s Office for the Eastern District of Michigan consenting

to the civil judicial forfeiture of the Defendant Bitcoins.


                                   Claim

     26. Plaintiff re-alleges and incorporates by reference each and

every allegation contained in paragraphs one through 25 above,

including all their subparts.

     27. Based upon the facts outlined above and the applicable law,

the Defendant Bitcoins are forfeitable pursuant 18 U.S.C.

§ 981(a)(1)(C), as proceeds of wire fraud in violation of 18 U.S.C.

§§ 1343 and 1349.

                         Conclusion and Relief

     WHEREFORE plaintiff respectfully requests that a warrant for

arrest of the defendant in rem be issued; that due notice be given to all

interested parties to appear and show cause why the forfeiture should

not be decreed; that judgment be entered declaring that the defendant

in rem be condemned and forfeited to the United States of America for

disposition according to law; and that the United States be granted




                                      8
 Case 2:21-cv-11634-SFC-KGA ECF No. 1, PageID.9 Filed 07/15/21 Page 9 of 10




other relief as this Court may deem just and proper, together with the

costs and disbursements of this action.

                                   Respectfully submitted,

                                   SAIMA S. MOHSIN
                                   Acting United States Attorney

                                   s/ Michael El-Zein
                                   Michael El-Zein
                                   Assistant United States Attorney
                                   211 W. Fort Street, Suite 2001
                                   Detroit, MI 48226
                                   (313) 226-9770
                                   michael.el-zein@usdoj.gov
                                   P79182
Dated: July 15, 2021




                                     9
Case 2:21-cv-11634-SFC-KGA ECF No. 1, PageID.10 Filed 07/15/21 Page 10 of 10




                                    10
